Exhibit 10.1 June 26, 2013 Al Lhota c/o Knight Capital Americas LLC 33 Benedict Place, 4th Floor Greenwich, Connecticut 06830 Re: Transition to Stifel Dear Al: This letter agreement (the “Agreement and Release” or the “Agreement”) between you and Knight Capital Americas LLC, a Delaware limited liability company, having its principal place of business at 545 Washington Boulevard, Jersey City, NJ 07310 and Knight Capital Group, Inc., a Delaware corporation (hereinafter collectively referred to with Knight Capital Americas LLC as “Knight” or the “Company”), confirms our understanding and agreement with respect to your continued employment with Knight through the closing of the sale of the U.S. assets of the Company’s Institutional and Fixed Income Sales and Trading business (“KFI”) to Stifel, Nicolaus & Company, Incorporated (“Stifel”) and the release of the U.K. employees of KFI (the “KFI Transaction”) and your separation from employment from Knight in connection with your commencing employment with Stifel. Except as explicitly set forth herein, this Agreement and Release is subject to the closing of the KFI Transaction and in the event that the closing of such transaction does not occur, this Agreement and Release shall be null and void ab initio and of no further force and effect. 1. Separation . You confirm that your employment with Knight will terminate upon the closing of the KFI Transaction (the “Transition Date”). You agree that thereafter, you will not represent yourself to be associated in any capacity with the Company or the Releasees (as defined below). You further agree to cooperate and execute administrative documents necessary to effectuate such termination. By this Agreement and Release, the employment agreement (and any amendments thereto) between you and the Company (and any predecessor agreement) (the “Employment Agreement”) is terminated and superseded by this Agreement and Release as of the Transition Date, except as may be specifically provided herein. You understand and agree that the terms of the Confidential Information and Invention Assignment Agreement (the “Confidentiality Agreement”) between you and the Company remains in full force and effect. In the event the provisions of this Agreement and Release conflict with the provisions of the Confidentiality Agreement, the provisions of this Agreement and Release shall govern, except with regard to the choice of law and personal jurisdiction provisions, in which event the Confidentiality Agreement shall govern as to those provisions, or as otherwise stated below. 2. Compensation . Regardless of whether you sign this Agreement and Release, your total and final compensation, payments and benefits from the Company shall be as follows (subject to applicable deductions and withholdings): a.
